
	
		II
		110th CONGRESS
		2d Session
		S. 2690
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2008
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To authorize the placement in Arlington
		  National Cemetery of an American Braille tactile flag in Arlington National
		  Cemetery honoring blind members of the Armed Forces, veterans, and other
		  Americans.
	
	
		1.Short titleThis Act may be cited as the
			 American Braille Flag Memorial
			 Act.
		2.FindingsCongress finds the following:
			(1)There are more than 175,000 blind
			 veterans.
			(2)The Department of
			 Defense estimates that 16 percent of the members of the Armed Forces who have
			 been injured in Operation Iraqi Freedom and Operation Enduring Freedom have
			 severe vision loss as a result of their injuries.
			(3)The American
			 Braille tactile flag was created by the Kansas Braille Transcription Institute
			 in Wichita, Kansas, to allow blind Americans and blind veterans to experience
			 the American flag.
			(4)Arlington National
			 Cemetery, visited by approximately 4,000,0000 people annually, is a national
			 place of remembrance and honor for the Nation’s veterans.
			3.Authorization of
			 placement of an American Braille tactile flag in Arlington National Cemetery
			 honoring blind members of the Armed Forces, veterans, and other
			 Americans
			(a)In
			 generalThe Secretary of the
			 Army is authorized to place in Arlington National Cemetery an American Braille
			 tactile flag in Arlington National Cemetery honoring blind members of the Armed
			 Forces, veterans, and other Americans.
			(b)Approval of
			 design and siteThe Secretary of the Army shall have exclusive
			 authority to approve an appropriate design and site within Arlington National
			 Cemetery for the memorial authorized under subsection (a).
			
